Case: 21-2008     Document: 98           Page: 1       Filed: 11/30/2022




   United States Court of Appeals
       for the Federal Circuit
                   ______________________

         ELEAZAR AVALOS, JAMES DAVIS,
               Plaintiffs-Appellees

                                   v.

                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2008
                   ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00048-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

  L. KEVIN ARNOLD, MARTIN LEE, MARK MUNOZ,
  MATTHEW PERRY, AARON SAVAGE, JENNIFER
      TAYLOR, RALPH FULVIO, DAVID KIRSH,
                ROBERT RIGGS,
                Plaintiffs-Appellees

                                   v.

                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2009
                   ______________________
Case: 21-2008     Document: 98           Page: 2       Filed: 11/30/2022




 2                                                          AVALOS   v. US




    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00059-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

     ROBERTO HERNANDEZ, JOSEPH QUINTANAR,
       INDIVIDUALLY AND ON BEHALF OF ALL
           OTHERS SIMILARLY SITUATED,
                 Plaintiffs-Appellees

                                   v.

                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2010
                   ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00063-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

  LORI ANELLO, KARL BLACK, GEORGE CLARY,
 WILLIAM DENELL, JUSTIN GROSSNICKLE, ERIC
  INKROTE, TIMOTHY MCGREW, MARK MILLER,
 DAVID NALBORCZYK, MARTIN NEAL, JR., LUKE
 PALMER, THOMAS RHINEHART, JR., IVAN TODD,
               Plaintiffs-Appellees

                                   v.

                      UNITED STATES,
                      Defendant-Appellant
Case: 21-2008       Document: 98           Page: 3       Filed: 11/30/2022




 AVALOS   v. US                                                        3



                     ______________________

                           2021-2011
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00118-PEC, Judge Patricia E. Campbell-
 Smith.

              -------------------------------------------------

    BRIAN RICHMOND, ADAM SMITH, THOMAS
   MOORE, CHRIS BARRETT, WILLIAM ADAMS,
  KELLY BUTTERBAUGH, DAN ERZAL, BRIAN W.
  KLINE, KEVIN J. SHEEHAN, JASON KARLHEIM,
    CHARLES PINNIZZOTTO, JASON DIGNAN,
    MATHEW BECK, STEPHEN SHRIFT, JAMES
   BIANCONI, CHRISTOPHER GRAFTON, JESSE
 CARTER, MICHAEL CRUZ, CARL WARNER, BRIAN
    OWENS, BRIAN MUELLER, BRYAN BOWER,
      COREY TRAMMEL, JAMES KIRKLAND,
 KIMBERLY BUSH, BOBBY MARBURGER, RODNEY
     ATKINS, LEONEL HERNANDEZ, JOSEPH
           AUGUSTA, EDWARD WATT,
                Plaintiffs-Appellees

                                     v.

                       UNITED STATES,
                      Defendant-Appellant
                     ______________________

                           2021-2012
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00161-PEC, Judge Patricia E. Campbell-
 Smith.
Case: 21-2008     Document: 98           Page: 4       Filed: 11/30/2022




 4                                                          AVALOS   v. US




            -------------------------------------------------

 JUSTIN TAROVISKY, GRAYSON SHARP, SANDRA
   PARR, JUSTIN BIEGER, JAMES BRATTON,
    WILLIAM FROST, STEVE GLASER, AARON
   HARDIN, STUART HILLENBRAND, JOSEPH
   KARWOSKI, PATRICK RICHOUX, DERRECK
     ROOT, CARLOS SHANNON, SHANNON
   SWAGGERTY, GEOFFRY WELLEIN, BECKY
           WHITE, TAMMY WILSON,
              Plaintiffs-Appellees

                                   v.

                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2014
                   ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00004-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

         QUENTIN BACA, LEPHAS BAILEY,
     CHRISTOPHER BALLESTER, KEVIN BEINE,
     DAVID BELL, RICHARD BLAM, MAXIMILIAN
     CRAWFORD, MATTHEW CRUMRINE, JOHN
           DEWEY, JEFFREY DIAMOND,
                 Plaintiffs-Appellees

                                   v.
Case: 21-2008       Document: 98           Page: 5       Filed: 11/30/2022




 AVALOS   v. US                                                        5



                       UNITED STATES,
                      Defendant-Appellant
                     ______________________

                           2021-2015
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00213-PEC, Judge Patricia E. Campbell-
 Smith.

              -------------------------------------------------

  DAVID JONES, INDIVIDUALLY AND ON BEHALF
     OF ALL OTHERS SIMILARLY SITUATED,
                Plaintiff-Appellee

                                     v.

                       UNITED STATES,
                      Defendant-Appellant
                     ______________________

                           2021-2016
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00257-PEC, Judge Patricia E. Campbell-
 Smith.

              -------------------------------------------------

 TONY ROWE, ALIEU JALLOW, KARLETTA BAHE,
 JOHNNY DURANT, JESSE A. MCKAY, III, GEORGE
       DEMARCE, JACQUIE DEMARCE,
              Plaintiffs-Appellees

                                     v.
Case: 21-2008     Document: 98           Page: 6       Filed: 11/30/2022




 6                                                          AVALOS   v. US




                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2017
                   ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00067-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

                       D. P., T. S., J. V.,
                       Plaintiffs-Appellees

                                   v.

                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2018
                   ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00054-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

     PLAINTIFF NO. 1, PLAINTIFF NO. 2, PLAINTIFF
               NO. 3, PLAINTIFF NO. 4,
                  Plaintiffs-Appellees

                                   v.
Case: 21-2008       Document: 98           Page: 7       Filed: 11/30/2022




 AVALOS   v. US                                                        7



                       UNITED STATES,
                      Defendant-Appellant
                     ______________________

                           2021-2019
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00094-PEC, Judge Patricia E. Campbell-
 Smith.

              -------------------------------------------------

 I. P., A. C., S. W., D. W., P. V., M. R., R. C., K. W., B. G.,
   R. H., INDIVIDUALLY AND ON BEHALF OF ALL
            OTHERS SIMILARLY SITUATED,
                      Plaintiffs- Appellees

                                     v.

                       UNITED STATES,
                      Defendant-Appellant
                     ______________________

                           2021-2020
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00095-PEC, Judge Patricia E. Campbell-
 Smith.
                 ______________________

                  Decided: November 30, 2022
                    ______________________

    LEON DAYAN, Bredhoff & Kaiser, PLLC, Washington,
 DC, argued for all plaintiffs-appellees. Plaintiffs-appellees
 Eleazar Avalos, James Davis also represented by JOSHUA
Case: 21-2008    Document: 98    Page: 8   Filed: 11/30/2022




 8                                             AVALOS   v. US



 A. SEGAL; ALLISON GILES, JULIE M. WILSON, National
 Treasury Employees Union, Washington, DC.

     JACOB Y. STATMAN, Snider & Associates, LLC, Balti-
 more, MD, for plaintiffs-appellees L. Kevin Arnold, Ralph
 Fulvio, David Kirsh, Martin Lee, Mark Munoz, Matthew
 Perry, Robert Riggs, Aaron Savage, Jennifer Taylor. Also
 represented by JASON IAN WEISBROT.

    WILLIAM CLIFTON ALEXANDER, Anderson Alexander,
 PLLC, Corpus Christi, TX, for plaintiffs-appellees Roberto
 Hernandez, Joseph Quintanar. Also represented by ALAN
 CLIFTON GORDON.

     THEODORE REID COPLOFF, McGillivary Steele Elkin
 LLP, Washington, DC, for plaintiffs-appellees Lori Anello,
 Karl Black, George Clary, William Denell, Justin Gross-
 nickle, Eric Inkrote, Timothy McGrew, Mark Miller, David
 Nalborczyk, Martin Neal, Jr., Luke Palmer, Thomas
 Rhinehart, Jr., Ivan Todd. Also represented by SARAH
 BLOCK, GREGORY K. MCGILLIVARY.

     JACK K. WHITEHEAD, JR., Whitehead Law Firm, Baton
 Rouge, LA, for plaintiffs-appellees William Adams, Rodney
 Atkins, Joseph Augusta, Chris Barrett, Mathew Beck,
 James Bianconi, Bryan Bower, Kimberly Bush, Kelly But-
 terbaugh, Jesse Carter, Michael Cruz, Jason Dignan, Dan
 Erzal, Christopher Grafton, Leonel Hernandez, Jason
 Karlheim, James Kirkland, Brian W. Kline, Bobby Mar-
 burger, Thomas Moore, Brian Mueller, Brian Owens,
 Charles Pinnizzotto, Brian Richmond, Kevin J. Sheehan,
 Stephen Shrift, Adam Smith, Corey Trammel, Carl
 Warner, Edward Watt.

     HEIDI R. BURAKIEWICZ, Kalijarvi, Chuzi, Newman &
 Fitch, PC, Washington, DC, for plaintiffs-appellees Justin
 Bieger, James Bratton, William Frost, Steve Glaser, Aaron
 Hardin, Stuart Hillenbrand, Joseph Karwoski, Sandra
Case: 21-2008     Document: 98     Page: 9    Filed: 11/30/2022




 AVALOS   v. US                                              9



 Parr, Patrick Richoux, Derreck Root, Carlos Shannon,
 Grayson Sharp, Shannon Swaggerty, Justin Tarovisky,
 Geoffry Wellein, Becky White, Tammy Wilson. Also repre-
 sented by DONALD ROBERT DEPRIEST; DENISE DUARTE
 ALVES, American Federation of Government Employees,
 Washington, DC.

     MOLLY A. ELKIN, McGillivary Steele Elkin LLP, Wash-
 ington, DC, for plaintiffs-appellees Quentin Baca, Lephas
 Bailey, Christopher Ballester, Kevin Beine, David Bell,
 Richard Blam, Maximilian Crawford, Matthew Crumrine,
 John Dewey, Jeffrey Diamond. Also represented by
 GREGORY K. MCGILLIVARY.

    JOSH SANFORD, Sanford Law Firm, PLLC, Little Rock,
 AR, for plaintiff-appellee David Jones.

     MARSHALL RAY, Law Offices of Marshall J. Ray, LLC,
 Albuquerque, NM, for plaintiffs-appellees Karletta Bahe,
 George Demarce, Jacquie Demarce, Johnny Durant, Alieu
 Jallow, Jesse A. McKay, III, Tony Rowe. Also represented
 by JASON JON LEWIS, Law Office of Jason J. Lewis LLC, Al-
 buquerque, NM.

    NICHOLAS WIECZOREK, Clark Hill PLLC, Las Vegas,
 NV, for plaintiffs-appellees D. P., T. S., J. V.

     JULES BERNSTEIN, Bernstein & Lipsett PC, Washing-
 ton, DC, for plaintiffs-appellees Plaintiff No. 1, Plaintiff
 No. 2, Plaintiff No. 3, Plaintiff No. 4. Also represented by
 LINDA LIPSETT; DANIEL M. ROSENTHAL, BRITA C. ZACEK,
 James & Hoffman, P.C., Washington, DC.

     LAUREN REZNICK, Borrelli & Associates, PLLC, Garden
 City, NY, for plaintiffs-appellees A. C., R. C., B. G., R. H.,
 I. P., M. R., D. W., K. W., S. W., P. V.

     MARK B. STERN, Appellate Staff, Civil Division, United
Case: 21-2008     Document: 98     Page: 10   Filed: 11/30/2022




 10                                              AVALOS   v. US



 States Department of Justice, Washington, DC, argued for
 defendant-appellant.   Also represented by BRIAN M.
 BOYNTON, SEAN JANDA, MICHAEL SHIH.
                 ______________________

       Before REYNA, LINN, and HUGHES, Circuit Judges.
      Opinion for the court filed by Circuit Judge HUGHES.
       Dissenting opinion filed by Circuit Judge REYNA.
 HUGHES, Circuit Judge.
     This interlocutory appeal addresses whether the gov-
 ernment violates the Fair Labor Standards Act by not pay-
 ing federal employees who work during a government
 shutdown until after the lapse in appropriations has been
 resolved. The Court of Federal Claims determined that the
 employees had established a prima facie case of an FLSA
 violation even though the Anti-Deficiency Act legally
 barred the government from making payments during the
 shutdown. Because we determine that the government did
 not violate the FLSA’s timely payment obligation as a mat-
 ter of law, we reverse.
                               I
     From December 22, 2018 to January 25, 2019, the fed-
 eral government partially shut down because of a lapse in
 appropriations. Plaintiffs-Appellees continued to work de-
 spite the shutdown because of their status as “excepted em-
 ployees”—employees who work on “emergencies involving
 the safety of human life or the protection of property” and
 whom the government can “require[] to perform work dur-
 ing a covered lapse in appropriations.” 31 U.S.C.
 §§ 1341(c)(2), 1342. During this shutdown period, the gov-
 ernment was barred from paying wages to excepted em-
 ployees by the Anti-Deficiency Act, which prohibits the
 government from “authoriz[ing] an expenditure or obliga-
 tion exceeding an amount available in an appropriation or
 fund for the expenditure or obligation.” 31 U.S.C.
Case: 21-2008     Document: 98     Page: 11     Filed: 11/30/2022




 AVALOS   v. US                                              11



 § 1341(a)(1)(A). The parties do not dispute that the govern-
 ment paid Plaintiffs-Appellees their accrued wages after
 the partial shutdown ended.
      Plaintiffs-Appellees sued the government in the United
 States Court of Federal Claims, alleging that the govern-
 ment violated the Fair Labor Standards Act (FLSA) “by
 failing to timely pay their earned overtime and regular
 wages during the partial government shutdown.” Appx12.
 Plaintiffs-Appellees sought liquidated damages under the
 FLSA, asserting that the government failed to make timely
 payments when it missed three scheduled pay dates during
 the partial shutdown: December 28, 2018; January 10,
 2019; and January 24, 2019. Plaintiffs-Appellees’ Br. 8; see
 29 U.S.C. § 260. Under the FLSA, any employer who does
 not timely pay minimum or overtime wages is liable for liq-
 uidated damages equal to the amount of the untimely paid
 wages. See 29 U.S.C. § 216(b). But the Court of Federal
 Claims has the discretion to award no liquidated damages
 “if the employer shows . . . that the act or omission giving
 rise to [the FLSA] action was in good faith” and was based
 on “reasonable grounds for believing that [the] act was not
 a violation of the” Act. Id. § 260.
      The government moved to dismiss Plaintiffs-Appellees’
 complaint under Court of Federal Claims Rule 12(b)(6) for
 failing to state a claim. The government argued that it
 “cannot be held liable for violating its obligations under the
 FLSA” because the Anti-Deficiency Act prohibited the gov-
 ernment from paying Plaintiffs-Appellees during the par-
 tial shutdown. Appx21. The Court of Federal Claims
 denied the government’s motion to dismiss, reasoning that
 Plaintiffs-Appellees “had ‘alleged that [the government]
 had failed to pay wages’ on [Plaintiffs-Appellees’] ‘next reg-
 ularly scheduled payday’” and therefore stated a claim for
 relief under the FLSA. Avalos v. United States, 151 Fed. Cl.
 380, 388 (2020) (quoting Martin v. United States, 130 Fed.
 Cl. 578, 584 (2017)). The trial court relied on its decision in
 Martin, in which it determined that “the appropriate way
Case: 21-2008    Document: 98       Page: 12    Filed: 11/30/2022




 12                                                AVALOS   v. US



 to reconcile [the Anti-Deficiency Act and the FLSA] is not
 to cancel the defendant’s obligation to pay its employees”
 under the FLSA, but to “require that [the] defendant
 demonstrate a good faith belief, based on reasonable
 grounds, that its actions were appropriate” per 29 U.S.C.
 § 260. Martin, 130 Fed. Cl. at 584. The trial court then
 granted the government’s motion to stay proceedings and
 certify an interlocutory appeal to address the question of
 “whether [the] defendant is liable for liquidated damages
 under the FLSA when [the] defendant complies with the
 Anti-Deficiency Act’s command to defer payment of Federal
 employees’ wages during a lapse in appropriations.”
 Appx297 (cleaned up). The government appeals. We have
 jurisdiction under 28 U.S.C. § 1292(d)(2).
                               II
     We review the Court of Federal Claims’ legal conclu-
 sions de novo and its factual findings for clear error. Adams
 v. United States, 350 F.3d 1216, 1221 (Fed. Cir. 2003).
                               A
     Congress passed an early version of the Anti-Deficiency
 Act in 1870, making it unlawful “for any department of the
 government to expend in any one fiscal year any sum in
 excess of appropriations made by Congress for that fiscal
 year, or to involve the government in any contract for the
 future payment of money in excess of such appropriations.”
 Act of July 12, 1870, ch. 251, § 7, 16 Stat. 230, 251. In 1884,
 Congress developed this prohibition further, mandating
 that “no Department or officer of the United States shall
 accept voluntary service for the Government or employ per-
 sonal service in excess of that authorized by law except in
 cases of sudden emergency involving the loss of human life
 or the destruction of property.” Act of May 1, 1884, ch. 37,
 23 Stat. 15, 17.
    These provisions took on more life over the subsequent
 years: In 1905, Congress required appropriations to be
Case: 21-2008     Document: 98     Page: 13     Filed: 11/30/2022




 AVALOS   v. US                                              13



 apportioned monthly “to prevent undue expenditures in
 one portion of the year that may require deficiency or addi-
 tional appropriations to complete the service of the fiscal
 year.” Act of Mar. 3, 1905, ch. 1484, § 4, 33 Stat. 1214,
 1257–58. And in 1906, Congress mandated that “all such
 apportionments shall be adhered to and shall not be waived
 or modified except upon the happening of some extraordi-
 nary emergency or unusual circumstance which could not
 be anticipated at the time of making such apportionment”
 and subjected any person who violated the provision to re-
 moval from office and a potential fine, imprisonment, or
 both. Act of Feb. 27, 1906, ch. 510, § 3, 34 Stat. 27, 49.
      Congress continued to amend the Anti-Deficiency Act
 over the next 100 years. In its current form, the Act prohib-
 its “an officer or employee” of the United States govern-
 ment from “mak[ing] or authoriz[ing] an expenditure or
 obligation exceeding an amount available in an appropria-
 tion or fund for the expenditure or obligation.” 31 U.S.C.
 § 1341(a)(1). The Act further prohibits officers and employ-
 ees from “accept[ing] voluntary services . . . or employ[ing]
 personal services exceeding that authorized by law except
 for emergencies involving the safety of human life or the
 protection of property.” Id. § 1342. The Anti-Deficiency Act
 clarifies that “each excepted employee who is required to
 perform work during a covered lapse in appropriations
 shall be paid for such work . . . at the earliest date possible
 after the lapse in appropriations ends, regardless of sched-
 uled pay dates, and subject to the enactment of appropria-
 tions Acts ending the lapse.” Id. § 1341(c)(2).
     An officer or employee that violates these prohibitions
 receives “appropriate administrative discipline,” which
 could include “suspension from duty without pay or re-
 moval from office.” Id. § 1349. Further, if the violation is
 knowing and willful, the offending officer or employee is
 subject to a criminal fine “not more than $5,000,” impris-
 onment “for not more than 2 years,” or both. Id. § 1350.
Case: 21-2008    Document: 98       Page: 14   Filed: 11/30/2022




 14                                               AVALOS   v. US



                               B
     Congress passed the FLSA in 1938 after finding “that
 the existence . . . of labor conditions detrimental to the
 maintenance of the minimum standard of living necessary
 for health, efficiency, and general well-being of workers”
 causes certain undesirable outcomes. Fair Labor Stand-
 ards Act of 1938, Pub. L. No. 75-718, § 2, 52 Stat. 1060,
 1060. Relevant to this appeal, the 1938 version of the FLSA
 required “[e]very employer [to] pay to each of his employees
 who is engaged in commerce or in the production of goods
 for commerce” a minimum wage. Id. § 6, 52 Stat. 1062. It
 also required employers to pay employees one-and-a-half
 times the employees’ regular rate “for a workweek longer
 than forty hours.” Id. § 7, 52 Stat. 1063. The current ver-
 sion of the FLSA contains substantially identical require-
 ments. See 29 U.S.C. §§ 206, 207.
      Initially, the FLSA excluded the United States from its
 definition of “employer,” Pub. L. No. 75-718, § 2, 52 Stat.
 1060, and excluded individuals “employed in a bona fide
 executive, administrative, professional, or local retailing
 capacity” from the minimum wage and overtime require-
 ments, id. § 13, 52 Stat. 1067. But in 1974, Congress
 amended the FLSA’s definition of “employer” to remove the
 language excluding the United States, and it amended the
 FLSA’s definition of “employee” to expressly include “an in-
 dividual employed by a public agency” of “the Government
 of the United States,” subject to certain conditions. Fair La-
 bor Standards Amendments of 1974, Pub. L. No. 93-259,
 § 6, 88 Stat. 55, 58–60.
                              III
      The central question in this appeal is how the Anti-De-
 ficiency Act’s prohibition on government spending during a
 partial shutdown coexists with the FLSA’s seemingly con-
 tradictory timely payment obligation. The government ar-
 gues that the FLSA’s timely payment obligation “does not
 require the impossible” and considers what is “convenient
Case: 21-2008     Document: 98    Page: 15    Filed: 11/30/2022




 AVALOS   v. US                                            15



 or practicable under the circumstances.” Defendant-Appel-
 lant’s Br. 16 (quoting Walling v. Harnischfeger Corp., 325
 U.S. 427, 432–33 (1945)). The government therefore as-
 serts that it did not violate the FLSA’s timely payment ob-
 ligation because it paid excepted employees as soon as
 possible and practicable under the circumstances—when
 the Anti-Deficiency Act legally allowed the government to
 make those payments. Id. at 15.
     Plaintiffs-Appellees argue that the FLSA’s timely pay-
 ment obligation is more rigid, requiring “employers to pay
 statutorily mandated wages promptly—that is, on the first
 regular, recurring payday after the amount due is ascer-
 tainable.” Plaintiffs-Appellees’ Br. 14–15. Plaintiffs-Appel-
 lees argue that the government should pay employees both
 wages and liquidated damages when a partial shutdown
 ends in recognition of “the government’s own delay in meet-
 ing its obligations” under the FLSA. Id. at 12.
     We hold that the FLSA’s timely payment obligation
 considers the circumstances of payment and that, as a mat-
 ter of law, the government does not violate this obligation
 when it complies with the Anti-Deficiency Act by withhold-
 ing payment during a lapse in appropriations.
     We begin with the text of the FLSA. United States v.
 Gonzales, 520 U.S. 1, 4 (1997). The FLSA does not address
 whether the government violates the law by not paying em-
 ployees on their regularly scheduled pay date during a par-
 tial shutdown. In fact, the FLSA does not specify at all
 when an employer must pay wages to its employees. It
 merely requires that “[e]very employer shall pay to each of
 his employees who in any workweek is engaged in com-
 merce” a minimum wage, with no explicit mention of when
 the employer must make this payment. See 29 U.S.C. § 206
 (emphasis added).
    But an employer must still pay its employees in a
 timely manner. The Supreme Court has explained that the
 FLSA’s liquidated-damages provision, 29 U.S.C. § 216(b),
Case: 21-2008    Document: 98      Page: 16     Filed: 11/30/2022




 16                                                AVALOS   v. US



 “constitutes a Congressional recognition that failure to pay
 the statutory minimum on time may be so detrimental to
 maintenance of the minimum standard of living . . . that
 double payment must be made in the event of delay . . . .”
 Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 707 (1945).
     Courts have interpreted the FLSA’s implicit timely
 payment obligation to ordinarily require employers to pay
 wages by “the employee’s regular payday.” Biggs v. Wilson,
 1 F.3d 1537, 1541 (9th Cir. 1993); see also, e.g., Roland Elec.
 Co. v. Black, 163 F.2d 417, 421 (4th Cir. 1947) (“[I]f [an em-
 ployer] fails to pay overtime compensation promptly and
 when due on any regular payment date, the statutory ac-
 tion for the unpaid minimum and liquidated damages
 given under Section 16(b) immediately arises in favor of the
 aggrieved employee.”); Atl. Co. v. Broughton, 146 F.2d 480,
 482 (5th Cir. 1944) (“[I]f an employer on any regular pay-
 ment date fails to pay the full amount of the minimum
 wages and overtime compensation due an employee, there
 immediately arises an obligation upon the employer to pay
 the employee . . . liquidated damages.”).
     But there are exceptions to this general rule. The Su-
 preme Court has recognized that—at least for the overtime
 provision, 29 U.S.C. § 207(a)—failing to pay on a regular
 pay date is not a per se violation of the FLSA. Walling, 325
 U.S. at 432–33. For example, the employer in Walling did
 not violate the FLSA when it did not pay overtime wages
 on its employees’ regular pay date because “the correct
 overtime compensation [could not] be determined until
 some time after the regular pay period.” Id. at 432. The Su-
 preme Court clarified that the FLSA “does not require the
 impossible” but requires payment only “as soon as conven-
 ient or practicable under the circumstances.” Id. at 432–33.
     The Second Circuit has also suggested that, while con-
 tractual pay dates can be relevant and probative to this in-
 quiry, “what constitutes timely payment must be
 determined by objective standards—and not solely by
Case: 21-2008     Document: 98     Page: 17     Filed: 11/30/2022




 AVALOS   v. US                                              17



 reference to the parties’ contractual arrangements.” Rogers
 v. City of Troy, 148 F.3d 52, 57 & n.4 (2d Cir. 1998). Agency
 interpretation of the statute arrives at the same conclu-
 sion: The Department of Labor advises employers that
 “compensation due [to] an employee must ordinarily be
 made at the regular payday for the workweek.” U.S. Dep’t
 of Labor, Wage and Hour Div., Field Operations Handbook
 § 30b04 (2016) (emphasis added). 1
     Because the FLSA does not explicitly address whether
 paying excepted employees immediately after a lapse in ap-
 propriations ends is timely, we turn to canons of statutory
 construction to aid our interpretation. See Timex V.I., Inc.
 v. United States, 157 F.3d 879, 882 (Fed. Cir. 1998) (citing
 Chevron U.S.A., Inc. v. Natural Res. Def. Council, Inc., 467
 U.S. 837, 843 n.9 (1984)). “When confronted with two Acts
 of Congress allegedly touching on the same topic, [courts
 are] not at ‘liberty to pick and choose among congressional
 enactments’ and must instead strive ‘to give effect to both.’”
 Epic Sys. Corp. v. Lewis, 138 S. Ct. 1612, 1624 (2018) (cita-
 tion omitted). Plaintiffs-Appellees suggest that we can give
 effect to both the Anti-Deficiency Act and the FLSA be-
 cause they “do not conflict.” Plaintiffs-Appellees’ Br. 12. Ac-
 cording to Plaintiffs-Appellees, “once a shutdown ends, the



     1   As the government notes, “Department of Labor
 guidance is not directly applicable to federal employees like
 [the] plaintiffs, for whom the FLSA is implemented by the
 Office of Personnel Management.” Defendant-Appellant’s
 Br. 4 n.1 (citing 5 U.S.C. 204(f); 5 C.F.R. pt. 551). But, in
 general, Congress has advised the Office of Personnel Man-
 agement to “administer the provisions of law in such a
 manner as to assure consistency with the meaning, scope,
 and application [of] rulings, regulations, interpretations,
 and opinions of the Secretary of Labor which are applicable
 in other sectors of the economy.” H.R. Rep. No. 93-913, at
 28 (1974), as reprinted in 1974 U.S.C.C.A.N. 2811, 2837.
Case: 21-2008    Document: 98      Page: 18     Filed: 11/30/2022




 18                                                AVALOS   v. US



 government can act in a way that effectuates the purposes
 of both the FLSA and the [Anti-Deficiency Act] by compen-
 sating its employees, pursuant to the FLSA’s liquidated
 damages provision, for the government’s own delay in
 meeting its obligations to them.” Plaintiffs-Appellees’
 Br. 12. But this interpretation would have us create a con-
 flict between the two statutes by holding that the Anti-De-
 ficiency Act forbids, but the FLSA simultaneously requires,
 payment during a lapse in appropriations. If we were to
 adopt Plaintiffs-Appellees’ proposed interpretation, we
 would be forcing the government to choose between a vio-
 lation of the Anti-Deficiency Act or the FLSA. This is an
 absurd result that we should avoid, if possible. See Haggar
 Co. v. Helvering, 308 U.S. 389, 394 (1940).
      “[I]n approaching a claimed conflict, we come armed
 with the ‘strong[] presum[ption]’ . . . that ‘Congress will
 specifically address’ preexisting law when it wishes to sus-
 pend its normal operations in a later statute.” Epic, 138
 S. Ct. at 1624 (quoting United States v. Fausto, 484 U.S.
 439, 453 (1988)). We disfavor repeals by implication, “par-
 ticularly . . . when, as here, we are urged to find that a spe-
 cific statute . . . has been superseded by a more general
 one.” Sw. Marine of S.F., Inc. v. United States, 896 F.2d
 532, 533 (Fed. Cir. 1990). Normally, “a specific statute con-
 trols over a general one.” Bulova Watch Co. v. United
 States, 365 U.S. 753, 758 (1961).
     The Anti-Deficiency Act is more specific than the
 FLSA. The Anti-Deficiency Act explicitly forbids the gov-
 ernment from making expenditures during a lapse in ap-
 propriations and further specifies when the government
 must pay excepted employees for work performed during a
 partial shutdown, 31 U.S.C. § 1341(a)(1), (c)(2), whereas
 the FLSA discusses the much broader topic of general pay-
 ment requirements for all employers, 29 U.S.C. §§ 206,
 207. And the FLSA does not explicitly discuss when an em-
 ployer must make these payments; it merely implies that
 payment must be timely under the circumstances. See
Case: 21-2008     Document: 98     Page: 19    Filed: 11/30/2022




 AVALOS   v. US                                             19



 Brooklyn Sav. Bank, 324 U.S. at 707; Walling, 325 U.S. at
 433.
     Further, some form of the Anti-Deficiency Act had ex-
 isted for nearly 70 years before Congress passed the FLSA,
 and for over 100 years by the time Congress extended the
 FLSA’s protections to federal government employees. See
 supra Section II. If Congress intended to upend or modify
 the Anti-Deficiency Act’s long-standing prohibition on
 making expenditures for which Congress has not appor-
 tioned funds, it would have done so explicitly. “A party
 seeking to suggest that two statutes cannot be harmonized,
 and that one displaces the other, bears the heavy burden of
 showing a clearly expressed congressional intention that
 such a result should follow.” Epic, 138 S. Ct. at 1624
 (cleaned up). Plaintiffs-Appellees have not shown a clearly
 expressed intention; instead, they rely on judicial opinions
 that interpret an implicit obligation in the context of dis-
 tinct fact patterns. See Plaintiffs-Appellees’ Br. 16–17 (col-
 lecting and discussing cases). Plaintiffs-Appellees have not
 otherwise shown why a later-enacted, more general statute
 should supersede a long-standing, specific one.
      “[W]here two statutes are capable of co-existence, it is
 the duty of the courts, absent a clearly expressed congres-
 sional intention to the contrary, to regard each as effec-
 tive.” Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1018
 (1984) (internal quotation marks omitted). We conclude
 that Congress did not intend for the FLSA to overturn, con-
 flict with, or supersede the Anti-Deficiency Act’s prohibi-
 tion on making expenditures during a lapse in
 appropriations. Rather, Congress intended for the two stat-
 utes to coexist in the following manner: The FLSA requires
 employers to pay their employees as soon as practicable un-
 der the circumstances. Walling, 325 U.S. at 433. Paying
 federal government wages during a lapse in appropriations
 is not practicable because the government would violate
 the Anti-Deficiency Act and could incur civil and criminal
 liability by making those expenditures. Therefore, the
Case: 21-2008    Document: 98     Page: 20    Filed: 11/30/2022




 20                                              AVALOS   v. US



 federal government timely pays wages, per the FLSA,
 when it pays its employees at the earliest date possible af-
 ter the lapse in appropriations ends.

     Our holding does not create a “moving target” as to
 “when the employee actually gets paid.” Biggs, 1 F.3d at
 1540. Indeed, the Anti-Deficiency Act expressly addresses
 when payment should be made following a lapse in appro-
 priations: “the earliest date possible after the lapse in ap-
 propriations ends.” 31 U.S.C. § 1341(c)(2). This effectuates
 the implicit timely payment requirement of the FLSA and
 relieves “employees, employers, and courts alike [from]
 guess[ing] when ‘late payment’ becomes ‘nonpayment’ in
 order to determine whether the statute of limitations has
 begun to run, the amount of unpaid wages and liquidated
 damages to be awarded, and how much prejudgment inter-
 est has been accrued.” Biggs, 1 F.3d at 1540.
     Finally, we note that the cases on which Plaintiffs-Ap-
 pellees rely are distinguishable. Many of these cases “in-
 volved substantial delays in payment, and—more
 important[ly]—the practices disapproved of resulted in
 evasions of the minimum wage and overtime provisions of
 the FLSA.” Rogers, 148 F.3d at 56 (discussing Brooklyn
 Sav. Bank, 324 U.S. 697, which involved a two-year delay;
 Calderon v. Witvoet, 999 F.2d 1101 (7th Cir. 1993), which
 involved a five-year delay; and United States v. Klinghoffer
 Brothers Realty Corp., 285 F.2d 487 (2d Cir. 1960), which
 involved a one-year delay); see Plaintiffs-Appellees’
 Br. 16–17, 29 (discussing the same cases). Here, the gov-
 ernment paid Plaintiffs-Appellees immediately after the
 one-month shutdown ended.
     Brooklyn Savings Bank v. O’Neil is particularly distin-
 guishable, even beyond the substantial delays and at-
 tempts to evade the FLSA’s requirements that are present
 in that case. The employees in Brooklyn Savings accepted
 overdue minimum and overtime wages from their employ-
 ers and signed contracts releasing their employers from
Case: 21-2008     Document: 98    Page: 21   Filed: 11/30/2022




 AVALOS   v. US                                           21



 liability for FLSA claims. 324 U.S. at 699–702. The Su-
 preme Court held that employees cannot waive their right
 to minimum wages, overtime wages, or liquidated damages
 under the FLSA. Id. at 706–07. The Court found support in
 the “Congressional recognition that failure to pay the stat-
 utory minimum on time may be so detrimental to mainte-
 nance of the minimum standard of living . . . that double
 payment must be made in the event of delay in order to
 insure restoration of the worker to that minimum standard
 of well-being.” Id. at 707.
     The Court in Brooklyn Savings analyzed whether “a
 statutory right conferred on a private party, but affecting
 the public interest, may . . . be waived or released if such
 waiver or release contravenes the statutory policy.” Id. at
 704. That issue is not relevant here; this appeal does not
 involve contractual waiver or other similar circumstances.
 In fact, the hierarchy of competing legal interests in this
 appeal is entirely different than that in Brooklyn Savings.
 There, the Court interpreted private contracts in light of a
 superior federal statute: the FLSA. In contrast, this appeal
 turns on how we interpret the FLSA in light of an even
 more established and more specific federal statute: the
 Anti-Deficiency Act. Our interpretation relies on well-es-
 tablished canons of construction to avoid a conflict between
 these two statutes. And we find no indication that Congress
 intended to create such a conflict—much less the “clearly
 expressed congressional intent[]” that caselaw requires,
 Epic, 138 S. Ct. at 1624.
                             IV
     Because the government does not violate the FLSA
 when it pays excepted employees for work performed dur-
 ing a government shutdown at the earliest date possible
 after a lapse in appropriations ends, we reverse the Court
 of Federal Claims’ decision denying the government’s mo-
 tion to dismiss for failure to state a claim, and we remand
Case: 21-2008     Document: 98   Page: 22   Filed: 11/30/2022




 22                                            AVALOS   v. US



 for the court to enter judgment consistent with this opin-
 ion.
                REVERSED AND REMANDED
                           COSTS
 No costs.
Case: 21-2008    Document: 98           Page: 23        Filed: 11/30/2022




    United States Court of Appeals
        for the Federal Circuit
                   ______________________

          ELEAZAR AVALOS, JAMES DAVIS,
                Plaintiffs-Appellees

                                   v.

                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2008
                   ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00048-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

  L. KEVIN ARNOLD, MARTIN LEE, MARK MUNOZ,
  MATTHEW PERRY, AARON SAVAGE, JENNIFER
      TAYLOR, RALPH FULVIO, DAVID KIRSH,
                ROBERT RIGGS,
                Plaintiffs-Appellees

                                   v.

                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2009
                   ______________________
Case: 21-2008    Document: 98           Page: 24        Filed: 11/30/2022




 2                                                          AVALOS   v. US




    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00059-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

     ROBERTO HERNANDEZ, JOSEPH QUINTANAR,
       INDIVIDUALLY AND ON BEHALF OF ALL
           OTHERS SIMILARLY SITUATED,
                 Plaintiffs-Appellees

                                   v.

                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2010
                   ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00063-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

   LORI ANELLO, KARL BLACK, GEORGE CLARY,
  WILLIAM DENELL, JUSTIN GROSSNICKLE, ERIC
   INKROTE, TIMOTHY MCGREW, MARK MILLER,
  DAVID NALBORCZYK, MARTIN NEAL, JR., LUKE
  PALMER, THOMAS RHINEHART, JR., IVAN TODD,
                Plaintiffs-Appellees

                                   v.

                      UNITED STATES,
                      Defendant-Appellant
Case: 21-2008      Document: 98           Page: 25        Filed: 11/30/2022




 AVALOS   v. US                                                        3



                     ______________________

                           2021-2011
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00118-PEC, Judge Patricia E. Campbell-
 Smith.

              -------------------------------------------------

    BRIAN RICHMOND, ADAM SMITH, THOMAS
   MOORE, CHRIS BARRETT, WILLIAM ADAMS,
  KELLY BUTTERBAUGH, DAN ERZAL, BRIAN W.
  KLINE, KEVIN J. SHEEHAN, JASON KARLHEIM,
    CHARLES PINNIZZOTTO, JASON DIGNAN,
    MATHEW BECK, STEPHEN SHRIFT, JAMES
   BIANCONI, CHRISTOPHER GRAFTON, JESSE
 CARTER, MICHAEL CRUZ, CARL WARNER, BRIAN
    OWENS, BRIAN MUELLER, BRYAN BOWER,
      COREY TRAMMEL, JAMES KIRKLAND,
 KIMBERLY BUSH, BOBBY MARBURGER, RODNEY
     ATKINS, LEONEL HERNANDEZ, JOSEPH
           AUGUSTA, EDWARD WATT,
                Plaintiffs-Appellees

                                     v.

                       UNITED STATES,
                      Defendant-Appellant
                     ______________________

                           2021-2012
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00161-PEC, Judge Patricia E. Campbell-
 Smith.
Case: 21-2008    Document: 98           Page: 26        Filed: 11/30/2022




 4                                                          AVALOS   v. US




            -------------------------------------------------

  JUSTIN TAROVISKY, GRAYSON SHARP, SANDRA
    PARR, JUSTIN BIEGER, JAMES BRATTON,
     WILLIAM FROST, STEVE GLASER, AARON
    HARDIN, STUART HILLENBRAND, JOSEPH
    KARWOSKI, PATRICK RICHOUX, DERRECK
      ROOT, CARLOS SHANNON, SHANNON
    SWAGGERTY, GEOFFRY WELLEIN, BECKY
            WHITE, TAMMY WILSON,
               Plaintiffs-Appellees

                                   v.

                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2014
                   ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00004-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

         QUENTIN BACA, LEPHAS BAILEY,
     CHRISTOPHER BALLESTER, KEVIN BEINE,
     DAVID BELL, RICHARD BLAM, MAXIMILIAN
     CRAWFORD, MATTHEW CRUMRINE, JOHN
           DEWEY, JEFFREY DIAMOND,
                 Plaintiffs-Appellees

                                   v.
Case: 21-2008      Document: 98           Page: 27        Filed: 11/30/2022




 AVALOS   v. US                                                        5



                       UNITED STATES,
                      Defendant-Appellant
                     ______________________

                           2021-2015
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00213-PEC, Judge Patricia E. Campbell-
 Smith.

              -------------------------------------------------

  DAVID JONES, INDIVIDUALLY AND ON BEHALF
     OF ALL OTHERS SIMILARLY SITUATED,
                Plaintiff-Appellee

                                     v.

                       UNITED STATES,
                      Defendant-Appellant
                     ______________________

                           2021-2016
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00257-PEC, Judge Patricia E. Campbell-
 Smith.

              -------------------------------------------------

  TONY ROWE, ALIEU JALLOW, KARLETTA BAHE,
  JOHNNY DURANT, JESSE A. MCKAY, III, GEORGE
        DEMARCE, JACQUIE DEMARCE,
               Plaintiffs-Appellees

                                     v.
Case: 21-2008    Document: 98           Page: 28        Filed: 11/30/2022




 6                                                          AVALOS   v. US




                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2017
                   ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00067-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

                       D. P., T. S., J. V.,
                       Plaintiffs-Appellees

                                   v.

                     UNITED STATES,
                    Defendant-Appellant
                   ______________________

                         2021-2018
                   ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00054-PEC, Judge Patricia E. Campbell-
 Smith.

            -------------------------------------------------

     PLAINTIFF NO. 1, PLAINTIFF NO. 2, PLAINTIFF
               NO. 3, PLAINTIFF NO. 4,
                  Plaintiffs-Appellees

                                   v.
Case: 21-2008      Document: 98           Page: 29        Filed: 11/30/2022




 AVALOS   v. US                                                        7



                       UNITED STATES,
                      Defendant-Appellant
                     ______________________

                           2021-2019
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00094-PEC, Judge Patricia E. Campbell-
 Smith.

              -------------------------------------------------

  I. P., A. C., S. W., D. W., P. V., M. R., R. C., K. W., B. G.,
    R. H., INDIVIDUALLY AND ON BEHALF OF ALL
             OTHERS SIMILARLY SITUATED,
                       Plaintiffs-Appellees

                                     v.

                       UNITED STATES,
                      Defendant-Appellant
                     ______________________

                           2021-2020
                     ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00095-PEC, Judge Patricia E. Campbell-
 Smith.
                 ______________________
Case: 21-2008   Document: 98     Page: 30    Filed: 11/30/2022




 8                                             AVALOS   v. US



 REYNA, Circuit Judge, dissenting.
     This appeal involves two statutes. The Fair Labor
 Standards Act (“FLSA”) requires employers, including the
 U.S. government, to pay workers earned wages on a regu-
 larly scheduled pay period basis. Employers that fail to
 pay their workers on a timely scheduled basis are subject
 to certain penalties, including liquidated damages. The
 other statute, the Anti-Deficiency Act (“ADA”), applies to
 government officials. It prohibits government officials
 from making expenditures, where the expenditure is not
 funded by duly passed appropriations. In other words, the
 government lacks authority to spend money it does not
 have.
     The majority interprets the relevant provisions of the
 ADA and FLSA to mean that the ADA renders null the li-
 quated damages provision of the FLSA. I disagree. I be-
 lieve that each statute stands alone and that the relevant
 provisions of the two statutes are not inconsistent with
 each other.
      From December 22, 2018, to January 25, 2019, the fed-
 eral government partially shutdown due to lack of appro-
 priations (funding). Avalos v. United States, 151 Fed. Cl.
 380, 382 (2020); J.A. 274. To keep key parts of the govern-
 ment functioning, the government created two categories
 of federal employee: “excepted” and “non-excepted.” Non-
 excepted employees were instructed to not show-up for
 work and received no compensation for the period of time
 they did not report for work. This appeal does not involve
 non-excepted employees.
     The “excepted” employees were required to report for
 work during the shutdown, to continue working and to per-
 form normal duties. Despite working and earning wages
 during the shutdown, the excepted employees were not
 paid for their work until the first payday after the shut-
 down ended. Avalos, 151 Fed. Cl. at 382–83. This means
Case: 21-2008     Document: 98    Page: 31   Filed: 11/30/2022




 AVALOS   v. US                                            9



 that excepted employees received no pay on their regularly
 scheduled paydays during the shutdown.
      At the time of the shutdown, Plaintiffs-Appellees were
 employed as Customs and Border Protection Officers for
 the U.S. Department of Homeland Security. These officers
 (“CBP Officers”) were designated as excepted employees
 and were required to report for work. Id. at 382. They re-
 ceived no pay during the shutdown but were paid on the
 first regularly scheduled payday that came after January
 25, 2019, the day the shutdown ended. Id.; J.A. 280–83.
     On January 29, 2019, the CBP Officers filed their
 amended complaint in the United States Court of Federal
 Claims (“Court of Claims”) seeking liquidated damages for
 the time they worked without pay during the shutdown.
 J.A. 288. The CBP Officers alleged that, under the FLSA,
 the government was liable for liquidated damages because
 during the shutdown it failed to pay wages on their regu-
 larly scheduled payday(s).
      The government moved to dismiss the suit for failure
 to state a claim. The government did not dispute that the
 CBP Officers were not timely paid during the shutdown.
 The government asserted that the government shutdown
 was caused by a lack of general appropriation and, there-
 fore, it was prohibited from paying the CBP Officers. Ac-
 cording to the government, it cannot, as a matter of law, be
 held liable for liquidated damages that are based on wages
 not paid during the shutdown because the ADA prohibited
 it from paying the wages for which there was no funding
 during a shutdown. The Court of Claims denied the gov-
 ernment’s motion based largely on its decision in Martin,
 which involved issues identical to the issues in this case.
 Avalos, 151 Fed. Cl. at 387–91 (discussing Martin v. United
 States, 130 Fed. Cl. 578 (2017)). The government appeals
 the judgment of the Court of Claims.
    According to the majority, the “central question in this
 appeal is how the Anti-Deficiency Act’s prohibition on
Case: 21-2008    Document: 98      Page: 32    Filed: 11/30/2022




 10                                               AVALOS   v. US



 government spending during a partial shutdown coexists
 with the FLSA’s seemingly contradictory timely payment
 obligation.” Maj. Op. 14. The majority reverses and re-
 mands to the Court of Claims, holding that the government
 cannot, as a matter of law, be held liable for liquidated
 damages under the FLSA where the failure to pay em-
 ployee wages was due to a government shutdown. I disa-
 gree with my colleagues on several fronts.
     First, the majority errs that as a matter of law, there is
 no FLSA violation in this case. The law is well-settled on
 the question of whether federal employees are entitled to
 liquidated damages under the FLSA when they are not
 paid on their regular payday. The FLSA makes clear that
 failure to pay wages on regularly scheduled paydays con-
 stitutes a FLSA violation.
     The majority is also incorrect that liquidated damages
 cannot attach because the government was prohibited by
 the ADA, and presumably not of its own choosing, from
 paying the CBP Officers.
     My sense is that the FLSA and ADA are distinct stat-
 utes with distinct purposes whose operations in this case
 neither intersect nor are otherwise inconsistent. Stated
 differently, the ADA in this instance does not trump the
 FLSA and render its liquidated damages provision null.
      The FLSA provides in relevant part:
      Every employer shall pay to each of his employees
      who in any workweek is engaged in commerce or in
      the production of goods for commerce, or is em-
      ployed in an enterprise engaged in commerce or in
      the production of goods for commerce, wages at the
      following rates . . . not less than $7.25 an hour.
 29 U.S.C. § 206(a)(1)(C). The FLSA is administered to fed-
 eral employees by the Office of Personnel Management
 (“OPM”). OPM has promulgated a regulation providing
 that employees must be paid “wages at rates not less than
Case: 21-2008     Document: 98    Page: 33   Filed: 11/30/2022




 AVALOS   v. US                                           11



 the minimum wage . . . for all hours of work.”
 5 CFR § 551.301(a)(1). The FLSA provides that employers
 who violate these provisions “shall be liable to the em-
 ployee . . . affected in the amount of their unpaid minimum
 wages, or their unpaid overtime compensation . . . and in
 an additional equal amount as liquidated damages.”
 29 U.S.C. § 216(b).
     Again, the undisputed facts are that the government
 required the CBP Officers to report to work during the
 shutdown; and that the CBP Officers were not paid wages
 on their regularly scheduled paydays. These circum-
 stances clearly apply to § 216(b) of the FLSA, and on this
 basis, I would find that the government’s failure to pay the
 CBP Officers during the shutdown was a violation of the
 FLSA.
     The majority appears to agree with the foregoing con-
 clusion, but my colleagues take steps to avoid saying so.
 Namely, they engage in an unorthodox statutory interpre-
 tation that first examines whether the statutes are contra-
 dictory and whether the statutes can coexist. BedRoc Ltd.,
 LLC v. United States, 541 U.S. 176, 183 (2004) (The statu-
 tory interpretation “inquiry begins with the statutory text,
 and ends there as well if the text is unambiguous.”); see
 also Me. Cmty. Health Options v. United States, 140 S. Ct.
 1308, 1321–22 (2020) (explaining that the ADA did not
 “qualify” the government’s obligation to pay an amount cre-
 ated by the “plain terms” of a statute). In so doing, the
 majority concludes that the government is shielded from
 liquidated damages if the failure to pay is due to a shut-
 down. In other words, the statutes can be said to coexist
 because the FLSA is rendered nugatory.
     There is no principled basis for the majority view. In-
 deed, the opposite is true. The FLSA is remedial in nature,
 and it acts as a shield to protect workers. Not so with the
 ADA. The ADA is meant to punish government officials for
 certain actions. The ADA neither references the FLSA nor
Case: 21-2008    Document: 98      Page: 34     Filed: 11/30/2022




 12                                                AVALOS   v. US



 the liquidated damages provision of § 216(b). Nothing in
 the statues, or applicable caselaw, supports an argument
 that the ADA applies to federal workers.
     The Supreme Court has recognized that the FLSA was
 enacted “to protect certain groups of the population from
 substandard wages and excessive hours which endangered
 the national health and well-being and the free flow of
 goods in interstate commerce.” Brooklyn Sav. Bank v.
 O’Neil, 324 U.S. 697, 706 (1945) (citing H. Rep. No. 2738,
 75th Cong., 3d Sess., pp. 1, 13, 21, and 28). The FLSA rec-
 ognizes that employees do not have equal bargaining power
 and serves to protect them. Id.
     Similarly, the Supreme Court has explained that the
 FLSA liquidated damages provision is not meant as pun-
 ishment for the employer, but rather, focuses on compen-
 sating the employee. Id. at 707 (“[T]he liquidated damages
 provision is not penal in its nature but constitutes compen-
 sation for the retention of a workman’s pay which might
 result in damages too obscure and difficult of proof for es-
 timate other than by liquidated damages.”).
     According to the Supreme Court, the ADA’s require-
 ments “apply to the official, but they do not affect the rights
 in this court of the citizen honestly contracting with the
 Government.” Salazar v. Ramah Navajo Chapter, 567 U.S.
 182, 197 (2012) (citation omitted).
      Here, the CBP Officers were honestly “contracting”
 with the government. There is no legal support for the be-
 lief that government workers forfeit their FLSA protection
 at a time of shutdowns. As the Supreme Court has noted,
 the insufficiency of an appropriation “does not pay the Gov-
 ernment’s debts, nor cancel its obligations.” Me. Cmty., 140
 S. Ct. at 1321–22 (quoting Ramah, 567 U.S. at 197). This
 court has recognized, “the Supreme Court has rejected the
 notion that the Anti-Deficiency Act’s requirements some-
 how defeat the obligations of the government.” Moda
 Health Plan, Inc. v. United States, 892 F.3d 1311, 1322
Case: 21-2008     Document: 98     Page: 35    Filed: 11/30/2022




 AVALOS   v. US                                             13



 (Fed. Cir. 2018) rev’d on other grounds, Me. Cmty., 140 S.
 Ct. 1308.
     The majority fails to point to legal authority for the
 proposition that the ADA cancels the government’s obliga-
 tion to protect the very federal employees that the FLSA
 was intended by Congress to protect. I see no congressional
 requirement or Supreme Court precedent that negates liq-
 uidated damages under the FLSA or the ADA. Rather, the
 liquated damages provision of the FLSA “constitutes a
 Congressional recognition that failure to pay the statutory
 minimum on time may be so detrimental to maintenance of
 the minimum standard of living ‘necessary for health, effi-
 ciency, and general well-being of workers’ and to the free
 flow of commerce, that double payment must be made in
 the event of delay.” Brooklyn Sav., 324 U.S. at 707 (em-
 phasis added) (citation omitted). And as this court has ex-
 plained, the “usual rule” is “that a claim for unpaid
 overtime under the FLSA accrues at the end of each pay
 period when it is not paid.” Cook v. United States, 855 F.2d
 848, 851 (Fed. Cir. 1988).
     Other regional circuits have concluded that a FLSA
 claim accrues when an employer fails to pay employees on
 their regular payday, and that the FLSA violation occurs
 on that date. See Atl. Co. v. Broughton, 146 F.2d 480, 482
 (5th Cir. 1944) (“[I]f an employer on any regular payment
 date fails to pay the full amount . . . due an employee, there
 immediately arises an obligation upon the employer to pay
 the employee . . . liquidated damages.”); Birbalas v. Cuneo
 Printing Indus., 140 F.2d 826, 828 (7th Cir. 1944) (“[O]ver-
 time compensation shall be paid in the course of employ-
 ment and not accumulated beyond the regular pay day . . . .
 [T]he failure to pay it, when due, [is] a violation of [the
 FLSA].”); Biggs v. Wilson, 1 F.3d 1537, 1540 (9th Cir. 1993)
 (“The only logical point that wages become ‘unpaid’ is when
 they are not paid at the time work has been done, the min-
 imum wage is due, and wages are ordinarily paid—on pay-
 day.”); Olsen v. Superior Pontiac-GMC, Inc., 765 F.2d 1570,
Case: 21-2008    Document: 98      Page: 36     Filed: 11/30/2022




 14                                                AVALOS   v. US



 1579 (11th Cir. 1985), modified, 776 F.2d 265 (11th Cir.
 1985) (“The employee must actually receive the minimum
 wage each pay period.”).
     The majority asserts a number of other conclusions:
 that the ADA trumps the FLSA because it was passed first
 and is more specific than the FLSA; that requiring liqui-
 dated damages in this situation would lead to an “absurd
 result”; and that the government would be forced to “choose
 between a violation of the Anti-Deficiency Act or the
 FLSA.” Maj. Op. 18–19. But we need not reach these ques-
 tions because there is no justiciable conflict between the
 two laws. See, e.g., Epic Sys. Corp. v. Lewis, 138 S. Ct.
 1612, 1624 (2018) (“Respect for Congress as drafter coun-
 sels against too easily finding irreconcilable conflicts in its
 work . . . . Allowing judges to pick and choose between
 statutes risks transforming them from expounders of what
 the law is into policymakers choosing what the law should
 be.”). I do agree with the majority that “where two statutes
 are capable of co-existence, it is the duty of the courts, ab-
 sent a clearly expressed congressional intention to the con-
 trary, to regard each as effective.” Maj. Op. 19 (quoting
 Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1018 (1984)).
     Payday is important to the everyday worker. Missing
 a paycheck can have devasting consequences. That is what
 this case is about. Congress sought a remedy for such con-
 sequences by extending the potential for liquidated dam-
 ages. Here, the employer should not be absolved of
 adherence to the FLSA, more so where the employer is the
 government that brought on the shutdown.
     The Court of Claims correctly analyzed the statute and
 binding Supreme Court precedent. I would affirm the
 Court of Claims’ decision and allow the case to continue.